Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 02, 2015

The Court of Appeals hereby passes the following order:

A15A1860. COLEMAN v. THE STATE.

      The above appeal was docketed on May 28, 2015. Appellant’s brief and
enumeration of errors were due within 20 days of docketing. See Court of Appeals
Rule 23 (a).
      As of the date of this order, appellant has neither filed a brief and enumeration
of errors nor requested an extension of time in which to do so. Accordingly, pursuant
to Court of Appeals Rules 7 and 23 (a), it is hereby ordered that this appeal is
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            09/02/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.